                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


 Nancy Spatz and Dr. Joy Brigman
                             Plaintiffs,
                                                       Case No.:
 v.

 Lee’s Summit R-7 School District,                     Div.:

                                Defendant.

                                           COMPLAINT

        Nancy Spatz and Dr. Joy Brigman, through counsel, state the following as their

Compliant against the Lee’s Summit R-7 School District:

                                             PARTIES

       1.       Defendant the Lee’s Summit R-7 School District (hereafter the “District” or

“Defendant”) is a public-school district organized under Missouri law and located in Jackson

County, Missouri.

       2.       Plaintiff Nancy Spatz is a resident of Jackson County, Missouri and is employed

by the District or Defendant as a field technology specialist.

       3.       Plaintiff Dr. Joy Brigman is a resident of Jackson County, Missouri and is

employed by the District as an elementary school assistant principal.

 JURISDICTION, VENUE AND ADMINISTRATIVE PROCEDURAL BACKGROUND

       4.       This Court has jurisdiction pursuant to 28 U.S.C. §1331in that Plaintiffs assert

causes of action that raise Federal Questions, Plaintiffs request the Court exercise supplemental

jurisdiction over the state claims asserted herein.




            Case 4:21-cv-00294-SRB Document 1 Filed 04/30/21 Page 1 of 22
          5.       Venue is proper in this Court pursuant to 28 U.S.C. §1391 and § 213.111.1

R.S.Mo., and § 478.461, in that the unlawful discriminatory practices are alleged to have

occurred in the eastern portion of Jackson County, Missouri and Defendant is located in the

eastern portion of Jackson County, Missouri.

          6.       On February 20, 2020, Nancy Spatz filed a Charge of Discrimination with the

Missouri Commission on Human Rights against Defendant. Attached hereto as Exhibit A and

incorporated herein by reference is Nancy Spatz’ Charge of Discrimination. Plaintiff Spatz

asserted her Charge on behalf of all similarly situated employees and raised pattern and practice

allegations.

          7.       On February 2, 2021, Nancy Spatz received a Right to Sue Notice from the

EEOC. Attached hereto as Exhibit B and incorporated herein by reference is Nancy Spatz’

Notice of Right to Sue.

          8.       This action has been commenced within 90 days of the date of the Notice of Right

to Sue.

          9.       On June 4, 2020, Dr. Joy Brigman filed a Charge of Discrimination with the

Missouri Commission on Human Rights against Defendant. Attached hereto as Exhibit C and

incorporated herein by reference is Plaintiff Brigman’s Charge of Discrimination.

          10.      On February 2, 2021, a Right to Sue Issue bearing the Charge Number for Dr. Joy

Brigman appears to have been mistakenly issued as an additional right to sue notice to Plaintiff

Nancy Spatz, accordingly, and out of an abundance of caution, Plaintiff Brigman is filing this

action based on the assumption that the EEOC intended to issue a Right to Sue to her and simply

failed to change the name of the Claimant from Nancy Spatz to Dr. Joy Brigman. A copy of this

Right to Sue is attached hereto as Exhibit D.




               Case 4:21-cv-00294-SRB Document
                                           2 1 Filed 04/30/21 Page 2 of 22
          11.   This action has been commenced within 90 days of the date of the Notice of Right

to Sue.

                              FACTS COMMON TO ALL COUNTS

          12.   Plaintiffs incorporate by reference the allegations of paragraphs 1 through 11 and

reassert said allegations as if fully set forth herein.

          13.   District employees are paid based on a salary schedule. The District has various

salary schedules for different classifications of employees. However, the overall structure of the

schedule is nearly identical. Employees are initially placed on a step at date of hire and in some

years the District grants salary increases through step movement. In some years there are salary

freezes and, in some years, there are compensation adjustments to the base salary but not step

increases.

          14.   The District has not adopted guidelines regarding step placement for

administrators or non-certificated positions nor does the District follow any procedure to ensure

that initial step placement is not discriminatory. For instance, male administrators and

employees in the computer technology department are regularly provided placement considering

all prior experience and whereas these same standards are not considered in the placement of

existing staff or administrators. Moreover, the placement of male administrators does not

consider levels of education. Thus, newly hired, male administrators without a doctorate receive

placement above female administrators with doctorates.

          15.   Similarly, males hired within the computer technology department are permitted

to claim prior service as credit in placement on the salary schedule, whereas similarly situated

women are not permitted this right and are further not permitted to use prior experience within

the District to bolster placement on the salary schedule.




            Case 4:21-cv-00294-SRB Document
                                        3 1 Filed 04/30/21 Page 3 of 22
       16.     For new employees, all prior years of service are considered in determining initial

step placement. Thus, a new employee with 5 years’ experience may be placed at step 5,

whereas a veteran district employee with more or the same experience may only be on step 2 or

3.

       17.     This policy of granting credit for all prior years of service teaching for new hires

adversely impacts older employees and female employees resulting in significant pay disparity.

                              Allegations Relative to Plaintiff Spatz

       18.     Plaintiff Nancy Spatz is a field technology specialist and has been employed by

the District since 2001. Plaintiff Spatz has a Bachelor of Science in Engineering and a Masters

in Engineering Management. Prior to working for the District, Plaintiff Spatz had over eight

years’ experience managing engineers.

       19.     On or about August 28, 2019, Plaintiff Spatz was provided historical pay data in

connection with a salary grievance filed with the District.

       20.     The salary data provided indicated that younger, male technology specialist were

being paid substantially more than similarly and, often more qualified, female counterparts.

       21.     Following an investigation as required by Policy AC, the District substantiated

that female technology employees were across the board being paid less than similarly situated

men. Nevertheless, the District denied that this pay disparity was because of age or gender.

       22.     The investigation further found that Policy GCBA does not adequately address

placement on the salary steps because the District has not adopted guidelines for salary step

placement.

       23.     In addition to initial step placement that benefits younger men, the pattern and

practice of the District was to permit men moving from one job to the next (i.e. changing range)




         Case 4:21-cv-00294-SRB Document
                                     4 1 Filed 04/30/21 Page 4 of 22
to retain step placement. Thus, if a male employee was promoted from a site tech to a field tech,

he would be allowed to retain step placement. Women who received promotions were relegated

to step one in the new salary range.

        24.      During a ten-year period, all female employees promoted from site tech to field

tech were dropped to step one in the salary range corresponding with the new position.

        25.      During that same ten-year period, all males promoted from site tech to field tech

could keep prior step placement.

        26.      Moreover, during this time virtually all external hires have been men.

        27.      A District employee responsible for hiring in the technology department stated to

the effect that the days of hiring stay at home moms in the technology department are over.

        28.      Most of the women working in the Lee’s Summit technology department are

mothers who took breaks from their professional careers to raise children and then returned to

the workforce.

        29.      Plaintiff Spatz, who has 20 years applicable experience, was promoted from site

tech to field tech. As a result of this promotion, her step placement was dropped to step one.

        30.      A male employee with less experience and education was hired from outside the

district as a field technology specialist and started at step 17.

        31.      In February of 2020, after Plaintiff Spatz filed a grievance and Charge of

Discrimination, a revision to Plaintiff Spatz salary was made that attempted to bring about more

equitable pay, however, this change in compensation still placed Plaintiff Spatz at a pay rate

below similarly situated men.

        32.      Moreover, the salary schedule was modified the following school year resulting in

a change leaving Plaintiff Spatz, again placed lower than similarly situated male employees.




          Case 4:21-cv-00294-SRB Document
                                      5 1 Filed 04/30/21 Page 5 of 22
                             Allegations Relative to Dr. Joy Brigman

        33.     Plaintiff Dr. Joy Brigman is an assistant principal at Prairie View Elementary.

        34.     Plaintiff Brigman has a Doctorate in Educational Leadership and has been an

educator for 26 years, 23 of which have been with the District.

        35.     Plaintiff Brigman is paid less than her male counterparts despite having more

education, including a doctorate and having spent more time within the District.

        36.     Plaintiff Brigman, like other administrators, filed a grievance with the District

which was investigated and, the factual allegations were substantiated. Nevertheless, the District

took the position that the pay differentials were not the result of gender or age.

        37.     Upon information and belief, the District has a pattern and practice of failing to

comply with Policy AC in connection with the investigation of potentially unlawful conduct.

Specifically, the District regularly uses its own counsel to conduct the investigations and then

confirms the allegations yet concludes that such conduct is not unlawful. Thus, Policy AC which

is intended to eradicate illegal behavior is used to justify such behavior.

        38.     In fact, other employees had, prior to April 2019, observed significant pay

disparities and reported these concerns to the human resources department.

        39.     In some situations, when an older, veteran and generally female employee

transfers from one position within the District to another, she is relegated to Step 1 and thus not

given credit for prior experience, while new, generally male hires to the same position are given

credit for years of experience at another school district or outside field.

        40.     Despite prior notice of significant pay disparity, no action was taken by the

District.




            Case 4:21-cv-00294-SRB Document
                                        6 1 Filed 04/30/21 Page 6 of 22
        41.      On March 12, 2020, the District Board of Education was presented compelling

evidence of pay disparity. The District was presented evidence that because of granting credit

for years of service to new hires while not providing similar credit to existing employees the

older, veteran employees, usually women, were being paid at a disparate rate.

                   COUNT I: DISPARATE TREATMENT BASED ON AGE
                 IN VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT

        42.      Plaintiffs incorporate by reference the allegations of paragraphs 1 through 41 and

reassert said allegations as if fully set forth herein.

        43.      Defendant is an “employer” within the meaning to of the Missouri Human Rights

Act, § 213.010(7) R.S.Mo.

        44.      Plaintiff Spatz and Brigman (hereinafter collectively “Plaintiffs”) are each over

the age of 40 and thus within a protected classification.

        45.      Age was a motivating factor in the Defendants’ application of the salary schedule

to Plaintiffs.

        46.      By its application of the salary schedule to Plaintiffs as described above, the

District discriminated against Plaintiffs with respect to terms, conditions and compensation

because of their age by inter alia, paying younger employees more, allowing younger employees

preferential placement or to negotiate placement on the salary schedule, crediting younger

employees with broader prior service credit than veteran employees and disregarding education

of veteran employee when placing younger employees on the salary schedule.

        47.      By its discriminatory application of the salary schedule, Plaintiffs suffered an

adverse employment action because of their age in that they have been treated differently with

respect to the terms, conditions and wages of their employment.




          Case 4:21-cv-00294-SRB Document
                                      7 1 Filed 04/30/21 Page 7 of 22
       48.      Because of Defendant’s actions described here, Plaintiffs have lost wages and

continue to lose other financial incidents and benefits of employment.

       WHEREFORE Plaintiffs pray that this Court grant the following relief:

             a. Declare that Defendant violated the Missouri Human Rights Act by its application

                of the Salary Schedule to Plaintiffs;

             b. Declare that Defendant applied its Salary Schedule to Plaintiffs unfairly, because

                of their age;

             c. Enter an order enjoining the District’s discriminatory application of the salary

                schedule because of age and further order the District to implement guidelines as

                required by Policy GCBA ensuring consistent and non-discriminatory application

                of the Salary Schedule;

             d. For the 2017-19 school years and each subsequent school year up to the time of

                trial, award Plaintiffs an amount commensurate with their years of experience and

                education and that of their comparable younger peers;

             e. Award Plaintiffs additional pension benefits under the Public School Retirement

                System commensurate with the amounts that they would have earned had their

                pay been commensurate with their years of experience and that of their

                comparable younger peers;

             f. Award Plaintiffs damages actual damages;

             g. Award Plaintiffs their attorneys’ fees and costs and prejudgment interest;

             h. Award Plaintiffs such other and further relief as may be just and proper under the

                circumstances.

                   COUNT II: DISPARATE TREATMENT BASED ON SEX
                               IN VIOLATION OF MHRA




         Case 4:21-cv-00294-SRB Document
                                     8 1 Filed 04/30/21 Page 8 of 22
        49.       Plaintiffs incorporate by reference the allegations of paragraphs 1 through 63 and

reassert said allegations as if fully set forth herein.

        50.      Defendant is an “employer” within the meaning to of the Missouri Human Rights

Act, § 213.010(7) R.S.Mo.

        51.      Sex was a motivating factor in the Defendants’ application of the salary schedule

to Plaintiffs.

        52.      By its application of the salary schedule to Plaintiffs as described above, the

District discriminated against Plaintiffs with respect to terms, conditions and compensation

because of their sex by inter alia, paying male employees more, allowing male employees

preferential placement or to negotiate placement on the salary schedule, crediting male

employees with broader prior service credit than female employees and disregarding education

of female employees when placing male employees on the salary schedule.

        53.      By its discriminatory application of the salary schedule, Plaintiffs each suffered

an adverse employment action because of their sex.

        54.      Because of Defendant’s actions described here, Plaintiff have lost and continue to

lose wages and other financial incidents and benefits of employment.

        55.      Because of Defendant’s conduct, Plaintiffs have suffered actual damages.

        WHEREFORE Plaintiffs pray that this Court grant the following relief:

              a. Declare that Defendant violated the Missouri Human Rights Act by its application

                 of the Salary Schedule to Plaintiffs;

              b. Declare that Defendant applied its Salary Schedule to Plaintiffs unfairly, because

                 of their gender/sex;




          Case 4:21-cv-00294-SRB Document
                                      9 1 Filed 04/30/21 Page 9 of 22
              c. Enter an order enjoining the District’s discriminatory application of the salary

                 schedule because of gender/sex and further order the District to implement

                 guidelines as required by Policy GCBA ensuring consistent and non-

                 discriminatory application of the Salary Schedule;

              d. For the 2017-19 school years and each subsequent school year up to the time of

                 trial, award Plaintiffs an amount commensurate with their years of experience and

                 that of their comparable male peers;

              e. Award Plaintiffs additional pension benefits under the Public School Retirement

                 System commensurate with the amounts that they would have earned had their

                 pay been commensurate with their years of experience and that of their

                 comparable male peers;

              f. Award Plaintiffs damages actual damages;

              g. Award Plaintiffs their attorneys’ fees and costs and prejudgment interest;

              h. Award Plaintiffs such other and further relief as may be just and proper under the

                 circumstances.

  COUNT III: DISPARATE TREATMENT BASED ON SEX IN VIOATION OF TITLE
                                            VII
     56.   Plaintiffs incorporate by reference the allegations of paragraphs 1 through 62 and

reassert said allegations as if fully set forth herein.

        57.      Defendant is an “employer” within the meaning to of Title VII of the Civil Rights

Act.

        58.      Plaintiffs are female and have suffered the adverse employment actions of

reduced pay, benefits and salary schedule placement and Plaintiff’s Sex was a motivating factor

in the Defendants’ application of the salary schedule to Plaintiffs.




         Case 4:21-cv-00294-SRB Document
                                     10 1 Filed 04/30/21 Page 10 of 22
       59.      By its application of the salary schedule to Plaintiffs as described above, the

District discriminated against Plaintiffs with respect to terms, conditions and compensation

because of their sex by inter alia, paying male employees more, allowing male employees

preferential placement or to negotiate placement on the salary schedule, crediting male

employees with broader prior service credit than female employees and disregarding education

of female employees when placing male employees on the salary schedule.

       60.      By its discriminatory application of the salary schedule, Plaintiffs each suffered

an adverse employment action because of their sex.

       61.      Because of Defendant’s actions described here, Plaintiff have lost and continue to

lose wages and other financial incidents and benefits of employment.

       62.      Because of Defendant’s conduct, Plaintiffs have suffered actual damages.

       WHEREFORE Plaintiffs pray that this Court grant the following relief:

             a. Declare that Defendant violated the Title VII by its application of the Salary

                Schedule to Plaintiffs;

             b. Declare that Defendant applied its Salary Schedule to Plaintiffs unfairly, because

                of their gender/sex;

             c. Enter an order enjoining the District’s discriminatory application of the salary

                schedule because of gender/sex and further order the District to implement

                guidelines as required by Policy GCBA ensuring consistent and non-

                discriminatory application of the Salary Schedule;

             d. For the 2017-19 school years and each subsequent school year up to the time of

                trial, award Plaintiffs an amount commensurate with their years of experience and

                that of their comparable male peers;




         Case 4:21-cv-00294-SRB Document
                                     11 1 Filed 04/30/21 Page 11 of 22
              e. Award Plaintiffs additional pension benefits under the Public School Retirement

                 System commensurate with the amounts that they would have earned had their

                 pay been commensurate with their years of experience and that of their

                 comparable male peers;

              f. Award Plaintiffs damages actual damages;

              g. Award Plaintiffs their attorneys’ fees and costs and prejudgment interest;

              h. Award Plaintiffs such other and further relief as may be just and proper under the

                 circumstances.

        COUNT V. – DISPARATE TREATMENT IN VIOLATION OF THE ADEA

        63.       Plaintiffs incorporate by reference the allegations of paragraphs 1 through 62 and

reassert said allegations as if fully set forth herein.

        64.      Defendant is an “employer” within the meaning to of the Age Discrimination in

Employment Act.

        65.       Plaintiffs are each over the age of 40 and thus within a protected classification.

        66.      Plaintiffs are duly qualified for their position.

        67.      Plaintiffs suffered and continue to suffer the adverse employment action of

reduced pay, benefits and placement on the salary schedule because of their age.

        68.      Substantially younger, similarly situated employees are treated more favorably

with respect to placement on the salary schedule, relative pay and receipt of benefits.

        69.      By its application of the salary schedule to Plaintiffs as described above, the

District discriminated against Plaintiffs with respect to terms, conditions and compensation

because of their age by inter alia, paying younger employees more, allowing younger employees

preferential placement or to negotiate placement on the salary schedule, crediting younger




         Case 4:21-cv-00294-SRB Document
                                     12 1 Filed 04/30/21 Page 12 of 22
employees with broader prior service credit than veteran employees and disregarding education

of veteran employee when placing younger employees on the salary schedule.

       70.      By its discriminatory application of the salary schedule, Plaintiffs suffered an

adverse employment action because of their age in that they have been treated differently with

respect to the terms, conditions and wages of their employment.

       71.      Because of Defendant’s actions described here, Plaintiffs have lost wages and

continue to lose other financial incidents and benefits of employment.

       72.      The actions of the Defendant are willful in that the Defendant knew that its pay

structure violated federal law.

       WHEREFORE Plaintiffs pray that this Court grant the following relief:

             a. Declare that Defendant violated the ADEA by its application of the Salary

                Schedule to Plaintiffs;

             b. Declare that Defendant applied its Salary Schedule to Plaintiffs unfairly, because

                of their age;

             c. Enter an order enjoining the District’s discriminatory application of the salary

                schedule because of age and further order the District to implement guidelines as

                required by Policy GCBA ensuring consistent and non-discriminatory application

                of the Salary Schedule;

             d. For the 2017-19 school years and each subsequent school year up to the time of

                trial, award Plaintiffs an amount commensurate with their years of experience and

                education and that of their comparable younger peers;

             e. Award Plaintiffs additional pension benefits under the Public School Retirement

                System commensurate with the amounts that they would have earned had their




         Case 4:21-cv-00294-SRB Document
                                     13 1 Filed 04/30/21 Page 13 of 22
                 pay been commensurate with their years of experience and that of their

                 comparable younger peers;

              f. Award Plaintiffs damages actual damages;

              g. Award Plaintiffs their attorneys’ fees and costs and prejudgment interest;

              h. Award Plaintiffs such other and further relief as may be just and proper under the

                 circumstances.

     COUNT VI – DISPARATE IMPACT BASED ON AGE IN VIOLATION OF THE
                      MISSOURI HUMAN RIGHTS ACT.

        73.      Plaintiffs incorporate by reference the allegations of paragraphs 1 through 72 and

reassert said allegations as if fully set forth herein.

        74.      In addition to or in the alternative, the District’s application of the Salary

Schedule is a facially neutral employment practice that has a disparate impact on staff over the

age of 40.

        75.      By the application of its Salary Scheduled as aforesaid, the Salary Schedule has a

discriminatory impact on staff over the age of 40.

        76.      The District’s practice of granting prior years of service credit to new hires results

in a statistically significant impact upon the wages of employees over the age of 40 in that long

term employees are frequently pay the same or less than similarly situated younger employees

who have been hired into the District.

        77.      Moreover, the District has a pattern and practice of discriminating against its

older employees. By allowing new hired younger employee to have hire initial step placement

than existing employees and higher relative step placement than many long-term employees.

        78.      As a consequence, Plaintiffs have lost and continue to lose wages and other

incidents and benefits of employment because of their age.




         Case 4:21-cv-00294-SRB Document
                                     14 1 Filed 04/30/21 Page 14 of 22
 79.      As a further consequence, Plaintiffs have sustained actual damages.

 WHEREFORE Plaintiffs pray that this Court grant the following relief:

       a. Declare that Defendant violated the Missouri Human Rights Act by its application

          of the Salary Schedule to Plaintiffs;

       b. Declare that Defendant applied its Salary Schedule to Plaintiffs unfairly, because

          of their age;

       c. Enter an order enjoining the District’s discriminatory application of the salary

          schedule because of age and further order the District to implement guidelines as

          required by Policy GCBA ensuring consistent and non-discriminatory application

          of the Salary Schedule;

       d. For the 2017-19 school years and each subsequent school year up to the time of

          trial, award Plaintiffs an amount commensurate with their years of experience and

          education and that of their comparable male peers;

       e. Award Plaintiffs additional pension benefits under the Public School Retirement

          System commensurate with the amounts that they would have earned had their

          pay been commensurate with their years of experience and that of their

          comparable male peers;

       f. Award Plaintiffs damages actual damages;

       g. Award Plaintiffs their attorneys’ fees and costs and prejudgment interest;

       h. Award Plaintiffs such other and further relief as may be just and proper under the

          circumstances.

COUNT VII- DISPARATE IMPACT BASED ON SEX IN VIOLATION OF THE
                 MISSOURI HUMAN RIGHTS ACT




  Case 4:21-cv-00294-SRB Document
                              15 1 Filed 04/30/21 Page 15 of 22
        80.      Plaintiffs incorporate by reference the allegations of paragraphs 1 through 79 and

reassert said allegations as if fully set forth herein.

        81.      In addition to or in the alternative, the District’s application of the Salary

Schedule is a facially neutral employment practice that has a disparate impact on female staff.

        82.      By the application of its Salary Scheduled as aforesaid, the Salary Schedule has a

discriminatory impact on female staff.

        83.      The District’s practice of granting prior years of service credit to new hires results

in a statistically significant impact upon the wages of female employees in that long term

employees are frequently paid the same or less than similarly situated male employees who have

been hired into the District.

        84.      Moreover, the District has a pattern and practice of discriminating against its

female employees. By allowing male employees to have higher initial step placement than

existing female employees with the same or similar experience and higher relative step

placement than many long-term female employees.

        85.      As a consequence, Plaintiffs have lost and continue to lose wages and other

incidents and benefits of employment because of their sex.

        86.      As a further consequence, Plaintiffs have sustained actual damages.

        WHEREFORE Plaintiffs pray that this Court grant the following relief:

              a. Declare that Defendant violated the Missouri Human Rights Act by its application

                 of the Salary Schedule to Plaintiffs;

              b. Declare that Defendant applied its Salary Schedule to Plaintiffs unfairly, because

                 of their sex/gender;




         Case 4:21-cv-00294-SRB Document
                                     16 1 Filed 04/30/21 Page 16 of 22
              c. Enter an order enjoining the District’s discriminatory application of the salary

                 schedule because of age and further order the District to implement guidelines as

                 required by Policy GCBA ensuring consistent and non-discriminatory application

                 of the Salary Schedule;

              d. For the 2017-19 school years and each subsequent school year up to the time of

                 trial, award Plaintiffs an amount commensurate with their years of experience and

                 that of their comparable male peers;

              e. Award Plaintiffs additional pension benefits under the Public School Retirement

                 System commensurate with the amounts that they would have earned had their

                 pay been commensurate with their years of experience and that of their

                 comparable male peers;

              f. Award Plaintiffs damages actual damages;

              g. Award Plaintiffs their attorneys’ fees and costs and prejudgment interest;

              h. Award Plaintiffs such other and further relief as may be just and proper under the

                 circumstances.

 COUNT VIII – DISPARATE IMPACT BASED ON SEX/GENDER IN VIOLATION OF
                              TITLE VII


        87.       Plaintiffs incorporate by reference the allegations of paragraphs 1 through 86 and

reassert said allegations as if fully set forth herein.

        88.      In addition to or in the alternative, the District’s application of the Salary

Schedule is a facially neutral employment practice that has a disparate impact on female staff.

        89.      By the application of its Salary Scheduled as aforesaid, the Salary Schedule has a

discriminatory impact on female staff.




         Case 4:21-cv-00294-SRB Document
                                     17 1 Filed 04/30/21 Page 17 of 22
       90.      The District’s practice of granting prior years of service credit to new hires results

in a statistically significant impact upon the wages of female employees in that long term

employees are frequently paid the same or less than similarly situated male employees who have

been hired into the District.

       91.      Moreover, the District has a pattern and practice of discriminating against its

female employees. By allowing male employees to have higher initial step placement than

existing female employees with the same or similar experience and higher relative step

placement than many long-term female employees.

       92.      As a consequence, Plaintiffs have lost and continue to lose wages and other

incidents and benefits of employment because of their sex.

       93.      As a further consequence, Plaintiffs have sustained actual damages.

       WHEREFORE Plaintiffs pray that this Court grant the following relief:

             a. Declare that Defendant violated the Missouri Human Rights Act by its application

                of the Salary Schedule to Plaintiffs;

             b. Declare that Defendant applied its Salary Schedule to Plaintiffs unfairly, because

                of their sex/gender;

             c. Enter an order enjoining the District’s discriminatory application of the salary

                schedule because of age and further order the District to implement guidelines as

                required by Policy GCBA ensuring consistent and non-discriminatory application

                of the Salary Schedule;

             d. For the 2017-19 school years and each subsequent school year up to the time of

                trial, award Plaintiffs an amount commensurate with their years of experience and

                that of their comparable male peers;




         Case 4:21-cv-00294-SRB Document
                                     18 1 Filed 04/30/21 Page 18 of 22
              e. Award Plaintiffs additional pension benefits under the Public School Retirement

                 System commensurate with the amounts that they would have earned had their

                 pay been commensurate with their years of experience and that of their

                 comparable male peers;

              f. Award Plaintiffs damages actual damages;

              g. Award Plaintiffs their attorneys’ fees and costs and prejudgment interest;

              h. Award Plaintiffs such other and further relief as may be just and proper under the

                 circumstances.

COUNT IX – DISPARATE IMPACT BASED ON AGE IN VIOLATION OF THE ADEA

        94.      Plaintiffs incorporate by reference the allegations of paragraphs 1 through 93 and

reassert said allegations as if fully set forth herein.

        95.      In addition to or in the alternative, the District’s application of the Salary

Schedule is a facially neutral employment practice that has a disparate impact on staff over the

age of 40.

        96.      By the application of its Salary Scheduled as aforesaid, the Salary Schedule has a

discriminatory impact on staff over the age of 40.

        97.      The District’s practice of granting prior years of service credit to new hires results

in a statistically significant impact upon the wages of employees over the age of 40 in that long

term employees are frequently pay the same or less than similarly situated younger employees

who have been hired into the District.

        98.      Moreover, the District has a pattern and practice of discriminating against its

older employees. By allowing new hired younger employee to have hire initial step placement

than existing employees and higher relative step placement than many long-term employees.




         Case 4:21-cv-00294-SRB Document
                                     19 1 Filed 04/30/21 Page 19 of 22
       99.      As a consequence, Plaintiffs have lost and continue to lose wages and other

incidents and benefits of employment because of their age.

       100.     As a further consequence, Plaintiffs have sustained actual damages.

       WHEREFORE Plaintiffs pray that this Court grant the following relief:

             a. Declare that Defendant violated the ADEA by its application of the Salary

                Schedule to Plaintiffs;

             b. Declare that Defendant applied its Salary Schedule to Plaintiffs unfairly, because

                of their age;

             c. Enter an order enjoining the District’s discriminatory application of the salary

                schedule because of age and further order the District to implement guidelines as

                required by Policy GCBA ensuring consistent and non-discriminatory application

                of the Salary Schedule;

             d. For the 2017-19 school years and each subsequent school year up to the time of

                trial, award Plaintiffs an amount commensurate with their years of experience and

                education and that of their comparable male peers;

             e. Award Plaintiffs additional pension benefits under the Public School Retirement

                System commensurate with the amounts that they would have earned had their

                pay been commensurate with their years of experience and that of their

                comparable male peers;

             f. Award Plaintiffs damages actual damages;

             g. Award Plaintiffs their attorneys’ fees and costs and prejudgment interest;

             h. Award Plaintiffs such other and further relief as may be just and proper under the

                circumstances.




        Case 4:21-cv-00294-SRB Document
                                    20 1 Filed 04/30/21 Page 20 of 22
               COUNT XI. - RETALIATION – MHRA, TITLE VII and ADEA

        101.    Plaintiff incorporate by reference paragraphs 1-100 of this Complaint as though

fully set forth herein.

        102.    Plaintiffs each filed a Charge of Discrimination alleging discriminatory pay

practices by the District.

        103.    Filing a Charge of Discrimination is protected activity subject to RSMo 213.070,

Title VII, and the ADEA.

        104.    After filing a Charge of Discrimination, the District retaliated against Plaintiffs by

equalizing pay for employees who did not file Charges of Discrimination.

        105.    Plaintiffs have sustained damages because of the District’s discriminatory and

retaliatory conduct.

        106.    Because of Defendant’s actions described here, Plaintiff have lost wages and

continue to lose other financial incidents and benefits of employment.

        107.    Plaintiffs seek all damages available pursuant to the Missouri Human Rights Act,

Title VII and the ADEA.

        WHEREFORE Plaintiffs pray that this Court grant the following relief:

            a. Award Plaintiffs lost wages, lost benefits and actual damages and;

            b. Award Plaintiffs their attorneys’ fees and costs and prejudgment interest;

            c. Award Plaintiffs such other and further relief as may be just and proper under the

                circumstances.

                                                       KAPKE & WILLERTH L.L.C.

                                                       By: /s/ George E. Kapke, Jr.
                                                       George E. Kapke, Jr. MO #52114
                                                       3304 N.E. Ralph Powell Road
                                                       Lee’s Summit, Missouri 64064




         Case 4:21-cv-00294-SRB Document
                                     21 1 Filed 04/30/21 Page 21 of 22
                                 Telephone: 816-461-3800
                                 Facsimile: 816-254-8014
                                 ted@kapkewillerth.com

                                 THE KLAMANN LAW FIRM
                                 Andrew Schermerhorn MO 62101
                                 4435 Main Street, Suite 150
                                 Kansas City, MO 64111
                                 Telephone: (816) 421-2626
                                 Facsimile: (816) 421-8686
                                 ajs@klamannlaw.com
                                 ATTORNEY FOR PLAINTIFFS




Case 4:21-cv-00294-SRB Document
                            22 1 Filed 04/30/21 Page 22 of 22
